Stephen D. Spencer (USB #8913)
SPENCER LAW OFFICE
PO Box 57247
Murray, UT 84157
2263 West 7800 South
West Jordan, UT 84088
Telephone: (385) 228-2352
Email: steve@stevespencerlaw.com

Attorney for Plaintiffs
_____________________________________________________________________________
                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 BROOKS HOUGHTON;                                   MOTION FOR JOINDER OF PARTY
 JOHN/JANE DOES 1-20;                               (Bryan Lund as Plaintiff)
 Plaintiffs,

 v.

 CHISTOPHER D. HALES;
 BANK OF AMERICA NATIONAL
 ASSOCIATION;
 SINDAKIT SOFTWARE;
 MC VENTURES, LLC;                                  Case No. 2:20-cv-00227-PMW
 BETTORDAYS, INC.
 JOHN/JANE DOES 21-40;                              Judge Paul M. Warner
 Defendants.



         COMES NOW Plaintiff, by and through counsel, and pursuant to FRCP 20 & 21, moves

the Court to join one Bryan Lund as a Plaintiff in this matter as follows:

      1. The Court should order that one Bryan Lund be joined as a party Plaintiff in this matter.

         This is a permissive joinder under FRCP 20.

         AS GROUNDS for the motion, Plaintiff submits the following:

      2. Bryan Lund is a resident of Utah and is therefore subject to in personam jurisdiction of
    this Court.

3. Bryan Lund is represented by attorney Stephen Spencer and has expressly authorized

    Mr. Spencer to join him as a party Plaintiff at his own request.

4. Bryan Lund asserts that he is entitled to relief with respect to or arising out of the same

   series of transactions or occurrences as set forth in the Complaint; and that further, there

   are questions of law or fact common to all plaintiffs will arise in the action.

5. Plaintiff Brooks Houghton stipulates to the joinder of Bryan Lund as a plaintiff and joins

   the motion.

6. Plaintiff Brooks Houghton and movant/prospective Plaintiff Bryan Lund submit that this

   permissive joinder will be in the interest of judicial economy because it will spare the

   Court from hearing the same evidence regarding the same or similar facts and

   circumstances in multiple cases.

7. Wherefore, Plaintiff prays for relief as set forth above herein.

   DATED this 2nd day of July, 2020.

                                          /S/ Stephen D. Spencer
                                          Stephen D. Spencer
                                          Attorney for Plaintiff
